Citation Nr: 1720843	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-26 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected impairment of the left femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from April 1968 to April 1972.  He received a Vietnam Service Medal and a Republic of Vietnam Campaign Medal with device, among other commendations.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) which denied an increased rating in excess of 10 percent for service-connected left femur impairment.

In October 2010, the Veteran testified in a formal DRO hearing.  A copy of the transcript of this hearing has been associated with the record.

In October 2016, the Veteran testified in a Board video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

The evidence on file is insufficient to decide the claim.  Although the record contains a VA examination report conducted in February 2009 as well as ongoing VA outpatient records, the extent of left femur impairment is unclear.  Accordingly, an additional VA examination is required.

Further, the Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  38 C.F.R. § 4.59 (2016). 

The Veteran was provided a VA examination for his impairment of femur disability in January 2009.  Pertinently, the Veteran complained of weakness and pain of his left hip which was getting worse.  Upon examination, range of motion testing of the Veteran's left hip revealed flexion to 95 degrees, extension to 10 degrees, abduction to 20 degrees, adduction to 20 degrees, external rotation to 30 degrees, and internal rotation to 20 degrees.  Notably, the examiner documented pain on flexion testing. 

In Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011), the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of the left hip that pain began.  Pertinently, these findings may provide the Veteran with an increased disability rating for his femur disability. 

Additionally, with regard to range of motion testing conducted during the VA examinations for the Veteran's impairment of femur, the Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court noted the final sentence of 38 C.F.R. § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by 38 C.F.R. § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  

In this case, the February 2009 VA examiner did not address the Veteran's femur disability with respect to weight-bearing testing.  He did perform range of motion testing of the Veteran's left hip, however, he did not perform range of motion testing of the right hip.  Although range of motion testing was taken of the Veteran's left hip, the examiner did not specify whether such testing was taken during active or passive motion.  Notably, in Correia, the Court found similar range of motion testing to be inadequate. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016); see 38 C.F.R. § 19.9 (2016).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). In light of the foregoing, the Board finds that additional examination of the Veteran's left hip is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records from the VA Medical Center in Detroit, Michigan from December 2016 through the present and associate such with the record.

2.  After all outstanding evidence has been associated with the record, schedule the Veteran for appropriate VA 
examination(s) to address the current severity of the Veteran's service-connected impairment of the left femur, and make an assessment of any and all orthopedic manifestations of the Veteran's service-connected impairment of the left femur, to include, but not limited to, the right and left hips.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right hip.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


(CONTINUED ON NEXT PAGE.)



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




